Case 1:20-cv-07890-UA Document 3 Filed 10/05/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SMART STUDY CO, :
Plaintiff,
Vv. 20-cv-7889 (JSR)
BICHHA1L23, ET AL.,
Defendants.
Woe ee x
ee ee x
SMART STUDY CO., 3
Plaintiff,
Ve 20-cv-7830 (JSR)
B+BABY STORE, ET AL.,
Defendants.
Woe ee ee x

 

JED S. RAKOFF, U.S5S.D.J.

On September 24, 2020, by leave of the Court, complaints in
the two above-captioned cases were filed under seal. Based upon
plaintiff's ex parte submissions, the Court made preliminary
findings of fact and conclusions of law and issued a Temporary
Restraining Order (“TRO”) and related orders. See Sept. 24, 2020
Order (to be docketed). The Court also ordered the defendants to

show cause why a preliminary injunction should not issue. See id.

 
Case 1:20-cv-07890-UA Document 3 Filed 10/05/20 Page 2 of 3

On October 2, 2020, the Court held a hearing on the order to

show cause. For the reasons stated on the record at that hearing,

see Oct. 2, 2020 Tr. (to be docketed), the Court rules as follows:

1.

The above-captioned cases, including ali filings and
transcripts, are unsealed. The Clerk of Court is directed

to open electronic dockets for ECF filing.

. The above-captioned cases are consolidated for all pretrial

purposes, without prejudice to counsel for any defendant

raising an objection at the next hearing.

. Plaintiff must file proof of service as to each defendant

by no later than October 6, 2020.

. Defendant The Primrose Lane (the only defendant to appear

by counsel at the October 2 hearing) shall file an
opposition showing cause why a preliminary injunction
should not issue and why the TRO should be lifted by 5:30
pm on October 7, 2020. Plaintiff may file a reply by noon
on October 9, 2020. The Court will hear argument on the
order to show cause, with respect to The Primrose Lane

only, on October 9, 2020, at 5:00 pm.

. For all other parties, a further hearing on the order to

show cause is set for October 16, 2020, at 11:00 am.

. With the exception that the cases are now unsealed, the

TRO and related orders, see Sept. 24, 2020 Order (to be

 
Case 1:20-cv-07890-UA Document 3 Filed 10/05/20 Page 3 of 3

docketed), remain in full force and effect until October

16, 2020 or until the Court orders otherwise.

 

SO ORDERED.
Dated: New York, NY Sell
October 5, 2020 Key S, RAKOFF, U.S.D.J.

 
